Order entered September 10, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00747-CR

                           STEWART CARTER HURST, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 354th District Court
                                    Hunt County, Texas
                              Trial Court Cause No. 32486CR

                                            ORDER
       The reporter’s record was due July 21, 2019. When it was not filed, we notified court

reporter Julie Vrooman by postcard dated July 24, 2019 and directed her to file (1) the reporter’s

record, (2) written verification that no hearings were recorded, or (3) written verification that

appellant had not requested the reporter’s record by August 23, 2019. To date, the record has not

been filed and we have had no communication from Ms. Vrooman.

       We ORDER the complete reporter’s record filed BY OCTOBER 4, 2019. We caution

Ms. Vrooman that the failure to file the reporter’s record by that date may result in the Court

taking whatever remedies it has available to ensure that the appeal proceeds in a timely fashion,

which may include ordering that she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Keli Aiken,

Presiding Judge, 354th Judicial District Court; Julie Vrooman, official court reporter, 354th

Judicial District Court; and to counsel for all parties.

       .


                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE